DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

1.	Claims 1, 3-11, and 13-20 are allowable. The restriction requirement species, as set forth in the Office action mailed on 5/4/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 3-5, 8-10, 13-15, and 18-20, directed to a nonelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

2.	The amendment and the arguments filed on 2/8/22 have been considered and found persuasive.  
3.	The prior art, (U.S. PUBS 2018/0269352 in view of U.S. Pat. No. 10,797,027), teaches a light-emitting diode package, comprising: a transparent substrate; a first light-emitting diode disposed on the transparent substrate, wherein the first light-emitting diode has a first multiple quantum well structure; and a second light-emitting diode disposed on the transparent substrate, wherein the second light-emitting diode has a second multiple quantum well structure, wherein the first multiple quantum well structure and the second multiple quantum well structure are configured to emit lights with different wavelengths, wherein at least one of the first light-emitting diode and the second light-emitting diode sticks to the transparent substrate by using a transparent adhesive layer, but is silent with respect to the above teachings in combination with wherein a surface of the transparent substrate away from the first light-emitting diode and the second light-emitting diode has a rough surface.
4.	The prior art, (U.S. PUBS 2018/0269352 in view of U.S. Pat. No. 10,797,027), teaches an electronic device, comprising: a circuit substrate; and a light-emitting diode package disposed on the circuit substrate and comprising: a transparent substrate; a first light-emitting diode disposed on the transparent substrate, wherein the first light-emitting diode has a first multiple quantum well structure; and a second light-emitting diode disposed on the transparent substrate, wherein the second light-emitting diode has a second multiple quantum well structure, wherein the first multiple quantum well structure and the second multiple quantum well structure are 
5.	The original specification teaches that the transparent substrate is formed on the light transmitting side of the LEDs, but the prior art teaches the transparent “carrier/support” substrate is formed on the electrical connection side of the LEDs and not on the light transmitting side of the LEDs, hence wherein a surface of the transparent substrate away from the first light-emitting diode and the second light-emitting diode has a rough surface would not be obvious to combine with the prior art.  
6.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1, 3-11, and 13-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/10/22